ICJ_148_WhalingAntarctic_AUS_JPN_2014-03-31_JUD_01_ME_08_FR.txt.                                                                                              420




                          OPINION INDIVIDUELLE DE Mme LA JUGE XUE

                 [Traduction]

                    1. Bien que je souscrive à la conclusion de la Cour selon laquelle les
                 permis spéciaux délivrés par le Japon dans le cadre de JARPA II n’entrent
                 pas dans les prévisions du paragraphe 1 de l’article VIII de la convention
                 internationale pour la réglementation de la chasse à la baleine, je ne puis,
                 à mon grand regret, m’associer à l’ensemble du raisonnement sur lequel
                 repose l’arrêt. J’ai voté en faveur des points 3, 4 et 5 du dispositif, mais
                 sur la base de considérations juridiques qui ne sont pas celles qu’a déve-
                 loppées la Cour. Il est donc de mon devoir de joindre à l’arrêt la présente
                 opinion individuelle, qui explicite ma position.


                         I. L’interprétation du paragraphe 1 de l’article VIII
                                           de la convention

                    2. Le différend opposant les Parties à la présente instance quant à la
                 question de savoir si les permis spéciaux délivrés par le Japon au titre du
                 programme JARPA II l’ont été conformément aux prescriptions de la
                 convention internationale pour la réglementation de la chasse à la baleine
                 (dénommée ci‑après « la convention ») porte essentiellement sur le sens qu’il
                 convient de donner au paragraphe 1 de l’article VIII de la convention et la
                 relation que celui‑ci entretient avec les autres dispositions de cet instrument.
                 Pour trancher ce différend, la Cour peut certes avoir besoin de se pencher
                 sur les aspects scientifiques de l’affaire, mais ce sont, selon moi, les aspects
                 juridiques qui doivent être au cœur de son examen judiciaire. Or, si la Cour
                 traite, dans ses motifs, de chacun des aspects intéressant l’interprétation de
                 la convention, ces questions essentielles ne sont pas suffisamment appro-
                 fondies au regard de la question de la licéité du programme JARPA II, et
                 la cohérence du raisonnement motivant les conclusions dans lesquelles elle
                 se prononce sur les allégations de violation du règlement s’en ressent.
                    3. Le paragraphe 1 de l’article VIII de la convention se lit comme suit :
                         « Nonobstant toute disposition contraire de la présente conven-
                      tion, chaque gouvernement contractant pourra accorder à l’un quel-
                      conque de ses ressortissants un permis spécial autorisant l’intéressé à
                      tuer, capturer et traiter des baleines en vue de recherches scientifiques
                      et subordonnant cette autorisation aux restrictions en ce qui concerne
                      le nombre et à telles autres conditions que le gouvernement contrac-
                      tant jugera opportunes ; les baleines pourront être tuées, capturées
                      ou traitées conformément aux prévisions du présent article sans qu’il
                      y ait lieu de se conformer aux dispositions de la présente convention.

                                                                                             198




8 CIJ1062.indb 525                                                                                  18/05/15 09:29

                          chasse à la baleine dans l’antarctique (op. ind. xue)              421

                      Chaque gouvernement contractant devra porter immédiatement à la
                      connaissance de la commission toutes les autorisations de cette
                      nature qu’il aura accordées. Un gouvernement contractant pourra
                      révoquer à tout moment un permis spécial par lui accordé. »
                 Dans ses exposés, le Japon met en avant le droit qui est le sien de délivrer
                 des permis spéciaux au titre de JARPA II, en adoptant de cet article une
                 interprétation strictement textuelle. L’Australie, quant à elle, invoquant
                 l’objet et le but de la convention, conteste la licéité du recours fait à des
                 prélèvements létaux dans le cadre de ce programme. Chaque Partie met
                 l’accent sur l’un des aspects de cet instrument.
                     4. L’article VIII établit, dans le cadre de la convention, une catégorie par-
                 ticulière de chasse à la baleine permettant à une partie contractante de déli-
                 vrer à ses ressortissants un permis spécial autorisant la mise à mort, la capture
                 et le traitement de baleines à des fins de recherche scientifique (chasse scien-
                 tifique). L’Etat en question peut, en délivrant de tels permis, préciser le
                 nombre de mises à mort et les autres conditions qu’il « jugera… opportunes ».
                 En outre, la mise à mort, la capture et le traitement des baleines effectués en
                 application de permis spéciaux échappent aux restrictions imposées en
                 matière de chasse commerciale par le régime de la convention, lequel com-
                 prend le règlement, qui fait partie intégrante de cette dernière.
                     5. Il est clair que, par ces termes, la convention confère aux parties
                 contractantes un pouvoir discrétionnaire en ce qui concerne la chasse
                 scientifique. Ce qui est moins clair, en revanche, c’est la mesure dans
                 laquelle une partie contractante peut exercer un tel pouvoir lorsqu’elle
                 délivre des permis spéciaux à des fins de recherche scientifique. Telle est
                 précisément la question qui oppose les Parties.
                     6. Selon le sens ordinaire du paragraphe 1 de l’article VIII de la conven-
                 tion, la décision de délivrer un permis spécial semble être du ressort de la
                 partie contractante concernée. L’expression « jugera opportunes » implique
                 un certain degré d’appréciation de la part de l’Etat qui délivre le permis,
                 puisque les programmes scientifiques sont conçus et mis en œuvre à l’éche-
                 lon national. Outre que les activités mentionnées se trouvent, par l’effet de
                 la dérogation que prévoit cette disposition, soustraites aux effets de la
                 convention, les obligations de nature procédurale qu’impose cette dernière,
                 contraignant l’Etat en question à rendre compte à la commission baleinière
                 internationale (dénommée ci‑après « la commission ») des autorisations
                 qu’il accorde, et à transmettre les renseignements et les informations obte-
                 nus à l’organe désigné à cet effet par la convention (art. VIII, par. 1 et 3),
                 ne viennent pas véritablement limiter ou remettre en cause ce pouvoir dis-
                 crétionnaire. Qui plus est, le processus d’examen mené au sein du comité
                 scientifique n’impose, en dehors de certaines formalités procédurales,
                 aucune obligation impérative à l’Etat qui délivre des permis spéciaux ; les
                 résolutions relatives à la chasse scientifique ont généralement valeur de
                 recommandation. Dans cette optique, l’affirmation du Japon selon laquelle
                 les parties contractantes jouissent d’un droit étendu en matière de déli-
                 vrance de permis spéciaux ne peut être considérée comme indéfendable.

                                                                                              199




8 CIJ1062.indb 527                                                                                   18/05/15 09:29

                         chasse à la baleine dans l’antarctique (op. ind. xue)             422

                    7. La faiblesse de l’interprétation que donne le Japon de l’article VIII
                 réside toutefois dans le fait que, puisqu’il découle du régime réglementaire
                 de la convention, le pouvoir discrétionnaire dont jouissent les parties
                 contractantes ne peut être tenu pour illimité, et ce, à trois égards. Premiè-
                 rement, la partie contractante, lorsqu’elle délivre des permis spéciaux
                 autorisant la mise à mort, la capture et le traitement de baleines à des fins
                 scientifiques, doit, afin d’assurer la conservation et l’utilisation durable
                 des ressources, éviter tout effet dommageable sur les stocks de baleines ;
                 toute autre approche ferait échec à l’objet et au but mêmes de la conven-
                 tion, ce dont conviennent du reste les parties contractantes.
                    8. Deuxièmement, lorsqu’elle envisage des activités de chasse scienti-
                 fique, et évalue à cet effet l’état des stocks, la partie contractante doit
                 inévitablement prêter attention à la situation de la chasse commerciale.
                 Les restrictions imposées à celle‑ci sont un indicateur du niveau d’exploi-
                 tabilité des stocks. En d’autres termes, il existe un lien intrinsèque entre
                 chasse commerciale et chasse scientifique, notamment lorsque cette der-
                 nière est censée être menée à grande échelle et de manière continue. Ce
                 constat est étayé par le fait que, avant le moratoire sur la chasse à la
                 baleine à des fins commerciales, un différend tel que celui qui porte ici sur
                 le programme JARPA II ne se serait pas fait jour, l’échantillonnage létal
                 ne posant alors pas de problème.
                    9. Troisièmement, comme tout autre droit, le pouvoir discrétionnaire
                 que confère le paragraphe 1 de l’article VIII a pour corollaire l’obligation
                 faite à toute partie délivrant un permis d’en faire un usage approprié et
                 raisonnable en vertu du principe de bonne foi qui s’applique en droit des
                 traités. Aussi ne peut-on considérer que l’article VIII a conféré aux par-
                 ties contractantes un droit qu’elles pourraient définir à leur guise.
                    10. Sur la délivrance de permis spéciaux, la Cour déclare que, nonob­
                 stant le pouvoir discrétionnaire dont jouit un Etat contractant, « la réponse
                 à la question de savoir si la mise à mort, la capture et le traitement de
                 baleines en vertu du permis spécial demandé poursuivent des fins de
                 recherche scientifique ne saurait dépendre simplement de la perception
                 qu’en a cet Etat » (arrêt, par. 61). Cette déclaration peut être considérée
                 comme allant de soi, la réponse à la question posée devant être fondée sur
                 une évaluation scientifique objective, elle‑même validée par une évaluation
                 externe. Toutefois, le Japon affirme que, d’après les règles d’interprétation
                 des traités, le sens de l’article VIII doit être déterminé à la lumière de ses
                 dispositions expresses et que, tant que la disposition conventionnelle perti-
                 nente régissant la délivrance de permis spéciaux n’aura pas été revisée,
                 c’est à l’Etat intéressé qu’il reviendra d’octroyer un permis spécial. Techni-
                 quement, l’octroi de permis spéciaux et l’examen des propositions de pro-
                 grammes sont deux questions qui relèvent de la convention. Selon moi, la
                 Cour devrait commencer par répondre à la question de savoir si la partie
                 qui délivre un permis peut déterminer librement, comme elle « le jugera
                 opportun », le nombre de baleines pouvant être mises à mort, capturées et
                 traitées en vue de recherches scientifiques, ce qui met en jeu la relation
                 entre l’article VIII et les autres dispositions de la convention.

                                                                                           200




8 CIJ1062.indb 529                                                                                18/05/15 09:29

                          chasse à la baleine dans l’antarctique (op. ind. xue)              423

                    11. Au cours des soixante-huit années qui ont suivi l’adoption de la
                 convention en 1946, cet instrument en constante évolution a considérable-
                 ment changé par l’effet des modifications apportées à son règlement. Si les
                 dispositions régissant la chasse scientifique au titre de l’article VIII sont
                 demeurées inchangées, diverses restrictions ont été imposées en matière de
                 chasse commerciale, qui ont réduit le champ des possibilités quant à la
                 manière d’effectuer des recherches, notamment pour ce qui est du choix
                 des méthodes et de la taille des échantillons. En dépit des divergences
                 entre partisans et détracteurs de la chasse à la baleine, les parties ont de
                 manière générale reconnu l’importance de la conservation aux fins de pro-
                 téger les ressources baleinières. En outre, les versions revisées des lignes
                 directrices et l’examen des permis spéciaux par le comité scientifique évo-
                 luent généralement dans le sens de la conservation. En raison de ces évo-
                 lutions, il est difficile de soutenir que la chasse scientifique est totalement
                 détachée et indépendante des dispositions de la convention et que la
                 « marge d’appréciation » dont disposeraient éventuellement les parties
                 contractantes pour accorder des permis spéciaux est restée la même.
                    12. Cela dit, puisque la décision de délivrer des permis spéciaux relève
                 du seul pouvoir discrétionnaire de l’Etat en question, point n’est besoin
                 de se demander si cette décision est de nature subjective ou non ; la partie
                 qui accorde le permis spécial est tenue de s’appuyer sur ses connaissances
                 les plus pointues pour déterminer, comme elle le juge approprié, s’il
                 convient d’accorder un permis spécial en vue de recherches scientifiques.
                 Une fois prise, cette décision devra néanmoins faire l’objet d’un examen,
                 qu’il soit d’ordre scientifique ou judiciaire, et il va de soi que pareille éva-
                 luation ne saurait reposer sur la seule perception de la partie qui accorde
                 le permis, et devra être effectuée sur une base objective. La partie qui
                 délivre le permis doit pouvoir justifier sa décision en se fondant sur des
                 preuves scientifiques et un raisonnement solide.

                                           II. Le critère d’examen

                   13. Il ressort de ce qui précède que, pour procéder à l’examen requis, la
                 Cour doit s’en tenir aux aspects juridiques. Dans l’arrêt, la Cour indique
                 que,
                      « [l]orsqu’elle se penchera sur la question de la délivrance d’un permis
                      spécial autorisant la mise à mort, la capture et le traitement de
                      baleines, [elle] examinera, en premier lieu, si le programme dans le
                      cadre duquel se déroulent ces activités comporte des recherches
                      scientifiques, [et] établira, en second lieu, si les baleines mises à mort,
                      capturées et traitées le sont « en vue de » recherches scientifiques, en
                      examinant si, en ce qui concerne le recours à des méthodes létales, la
                      conception et la mise en œuvre du programme sont raisonnables au
                      regard de ses objectifs déclarés » (arrêt, par. 67).
                 Cette approche soulève un certain nombre de questions, comme je vais à
                 présent le montrer.

                                                                                             201




8 CIJ1062.indb 531                                                                                  18/05/15 09:29

                          chasse à la baleine dans l’antarctique (op. ind. xue)              424

                    14. Premièrement, lorsqu’elle examine l’exercice que fait le Japon du
                 droit qu’il tient du paragraphe 1 de l’article VIII de délivrer des permis
                 spéciaux, la Cour doit mener de front contrôle judiciaire et interprétation
                 des traités. La question de savoir si les activités réalisées dans le cadre de
                 JARPA II comportent des recherches scientifiques est une question de fait
                 plutôt que de droit et, dès lors, devrait faire l’objet d’un examen scienti-
                 fique. Je considère qu’il ne revient pas à la Cour de déterminer les aspects
                 que doit ou ne doit pas présenter la recherche scientifique, non plus qu’il
                 ne lui appartient de déterminer quels types d’activités comportent des
                 recherches scientifiques. Les permis spéciaux étant délivrés par l’Etat
                 conformément au paragraphe 1 de l’article VIII de la convention au titre
                 de programmes menés en vue de recherches scientifiques, il doit être pré-
                 sumé que les activités conduites dans le cadre de ces programmes com-
                 portent des recherches scientifiques. S’il n’en est pas ainsi s’agissant de
                 JARPA II, il incombe à l’Australie de le prouver à la Cour, à l’aide d’élé-
                 ments convaincants, et le Japon doit avoir la possibilité de réfuter ses
                 dires. En effet, selon le principe bien établi onus probandi incumbit actori,
                 c’est à la partie qui avance certains faits d’en démontrer l’existence, comme
                 la Cour l’a dit dans l’affaire des Usines de pâte à papier, et comme elle l’a
                 maintes fois confirmé depuis lors (voir Usines de pâte à papier sur le fleuve
                 Uruguay (Argentine c. Uruguay), arrêt, C.I.J. Recueil 2010 (I), p. 71,
                 par. 162 ; Délimitation maritime en mer Noire (Roumanie c. Ukraine),
                 arrêt, C.I.J. Recueil 2009, p. 86, par. 68 ; Souveraineté sur Pedra Branca/
                 Pulau Batu Puteh, Middle Rocks et South Ledge (Malaisie/Singapour),
                 arrêt, C.I.J. Recueil 2008, p. 31, par. 45 ; Application de la convention pour
                 la prévention et la répression du crime de génocide (Bosnie‑Herzégovine
                 c. Serbie‑et‑Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 128, par. 204 ;
                 Activités militaires et paramilitaires au Nicaragua et contre celui‑ci (Nicara-
                 gua c. Etats‑Unis d’Amérique), compétence et recevabilité, arrêt, C.I.J.
                 Recueil 1984, p. 437, par. 101). Il n’était pas nécessaire que la Cour passe
                 elle‑même en revue les principaux aspects de JARPA II dans le cadre
                 de son examen judiciaire pour en venir à la conclusion que les activités
                 menées dans ce cadre « peuvent être globalement qualifiées de « recherches
                 scientifiques » » (arrêt, par. 127) ; il lui eût suffi d’estimer, sur la base des
                 éléments de preuve qui lui ont été présentés, que l’Australie n’avait pas
                 prouvé que les activités menées dans le cadre de JARPA II devaient, pour
                 être considérées comme des activités de recherche scientifique, satisfaire
                 aux quatre critères qu’elle avait mis en avant, pour pouvoir rejeter comme
                 infondée l’affirmation de l’Australie selon laquelle ces activités ne compor-
                 taient pas de recherches scientifiques.
                    15. En outre, dans son raisonnement, la Cour opère une nette distinc-
                 tion entre les termes « recherches scientifiques » et « en vue de », qui
                 figurent dans le libellé du paragraphe 1 de l’article VIII de la convention,
                 distinction qui, dans une certaine mesure, façonne le critère d’examen
                 qu’elle énonce. Faisant sienne l’interprétation de l’Australie selon laquelle
                 ces deux notions sont cumulatives, la Cour énonce en réalité deux critères
                 d’examen : les activités menées dans le cadre du programme doivent

                                                                                              202




8 CIJ1062.indb 533                                                                                   18/05/15 09:29

                          chasse à la baleine dans l’antarctique (op. ind. xue)              425

                 d’abord relever de la recherche scientifique et, ensuite, avoir pour finalité
                 la recherche scientifique. Comme je l’ai déjà dit, déterminer si ces activités
                 relèvent ou non de la recherche scientifique est principalement une ques-
                 tion de fait dont l’appréciation incombe aux scientifiques. Quant à la
                 locution « en vue de », elle ne peut être employée seule, sans les termes
                    « recherches scientifiques ». Dès lors que la Cour se fixe pour mission de
                    déterminer si, pour ce qui est du recours à l’échantillonnage létal, les élé-
                 ments de la conception et de la mise en œuvre de JARPA II sont raison-
                 nables au regard des objectifs scientifiques déclarés du programme,
                 il lui faut en réalité porter une appréciation sur les mérites scienti-
                 fiques de celui‑ci et, dès lors, s’agissant de la locution « en vue de »,
                  ­évaluer la conception et la mise en œuvre de JARPA II en cherchant à
                   savoir si elles se justifient aux fins de la réalisation des objectifs
                   du ­ programme de recherche. Cette interprétation revient selon moi à
                   prêter à l’expression « en vue de recherches scientifiques » qui figure
                   ­
                   au paragraphe 1 de l’article VIII une signification excessivement
                   compliquée, et fait sortir la Cour du strict cadre de sa compétence
                   ­
                   ­judiciaire.
                       16. Nonobstant ce qui précède, je conviens avec la majorité que, pour
                    déterminer si les permis spéciaux délivrés dans le cadre de JARPA II
                    servent réellement les besoins de la recherche scientifique, la Cour doit
                    peut‑être examiner certains des aspects pertinents de la conception et de
                    la mise en œuvre de JARPA II au regard de ses objectifs déclarés. L’af-
                 faire tournant autour de la question de la licéité de la décision prise par le
                 Japon d’octroyer des permis spéciaux au titre de JARPA II, la Cour
                 devrait axer son examen sur la question de savoir si les permis ainsi déli-
                 vrés l’ont été conformément aux prescriptions du paragraphe 1 de l’ar-
                 ticle VIII, c’est‑à‑dire en vue de recherches scientifiques. Le critère
                 d’examen auquel ont souscrit les Parties — consistant à déterminer si la
                 décision que prend un Etat de délivrer des permis spéciaux est objective-
                 ment raisonnable et étayée par un raisonnement cohérent, ainsi que
                 par des preuves scientifiques dignes de foi — devrait donc essentielle-
                 ment être appliqué aux permis spéciaux plutôt qu’au programme en
                 ­général.


                       III. Le programme JARPA II au regard du paragraphe 1
                                  de l’article VIII de la convention

                    17. Dans l’examen auquel elle se livre, la Cour formule certaines
                 constatations importantes relativement à la décision du Japon de délivrer
                 des permis spéciaux au titre de JARPA II.
                    18. Premièrement, elle conclut que le Japon n’a pas démontré que, en ce
                 qui concerne le recours à des méthodes non létales, il aurait réalisé les études
                 de faisabilité dans un souci de diminuer le nombre de prises, et en déduit que
                 le défendeur a manqué à son obligation de tenir dûment compte des réso­
                 lutions et des lignes directrices adoptées par la commission. Selon elle,

                                                                                             203




8 CIJ1062.indb 535                                                                                  18/05/15 09:29

                          chasse à la baleine dans l’antarctique (op. ind. xue)              426

                      « les documents invoqués par le Japon révèlent que ce dernier, aussi
                      bien au moment où JARPA II a été proposé que dans les années qui
                      ont suivi, n’a pas suffisamment analysé la possibilité de recourir à des
                      méthodes non létales afin d’atteindre les objectifs de recherche de
                      JARPA II, pas plus qu’il ne s’est interrogé sur la possibilité de faire
                      plus largement appel à ces méthodes afin de réduire, voire d’éliminer,
                      la nécessité des prélèvements létaux. Au vu du recours accru aux
                      méthodes létales par rapport à JARPA, ce constat cadre difficilement
                      avec l’obligation incombant au Japon de prendre dûment en considé-
                      ration les résolutions et lignes directrices de la CBI et avec son affir-
                      mation selon laquelle il n’aurait recours aux méthodes létales dans le
                      cadre de JARPA II que dans la limite nécessaire à la réalisation des
                      objectifs scientifiques du programme. » (Arrêt, par. 144.)
                    19. Deuxièmement, elle conclut que la taille des échantillons fixée par le
                 Japon est influencée par des considérations financières, ce que viennent étayer
                 deux éléments de preuve. L’un est le document de 2007 invoqué par le Japon
                 pour montrer qu’il a dûment envisagé le recours à des méthodes non létales
                 dans le cadre de JARPA II : en effet, si ce document explique pourquoi l’étude
                 de certains paramètres biologiques nécessite le recours à des prélèvements
                 létaux, il laisse également entendre que cette méthode serait à préférer en tant
                 qu’elle offrirait une source de financement susceptible de couvrir le coût de
                 la recherche. L’autre est le témoignage de M. Walløe, l’expert cité par le
                 Japon, qui a déclaré à l’audience que « les scientifiques japonais n’[avaient]
                 pas toujours fourni d’explications complètement claires et transparentes sur
                 la manière dont la taille des échantillons a[vait] été calculée ou déterminée ».
                 M. Walløe admet avoir eu l’impression que la taille des échantillons fixée
                 dans le cadre de JARPA II « était également influencée par des considérations
                 de financement », sans toutefois y voir aucune objection.
                    20. Troisièmement, la Cour conclut, s’agissant du plan de recherche de
                 JARPA II, à un manque de transparence quant aux raisons ayant conduit
                 au choix de telles ou telles tailles d’échantillon pour les différents paramètres
                 étudiés, un point sur lequel les experts cités de part et d’autre sont d’accord.
                 Le Japon n’a pas produit d’éléments de preuve à même d’expliquer les fai-
                 blesses du plan de recherche, ce qui jette un doute sur le caractère raisonnable,
                 au regard des objectifs du programme, des tailles d’échantillon retenues.
                    21. Enfin, à la lumière des éléments de preuve relatifs à l’écart entre les
                 objectifs de capture et le nombre de baleines effectivement prélevées dans le
                 cadre de la mise en œuvre du programme, la Cour aboutit à la conclusion
                 que les tailles d’échantillon sont supérieures à ce qui serait raisonnable au
                 regard des objectifs annoncés de JARPA II. Elle note que, au vu de la taille
                 des échantillons de rorquals communs et de baleines à bosse et des périodes
                 de recherche qu’il a retenues, il est permis de douter que les objectifs que le
                 Japon avance pour justifier le nombre de petits rorquals qu’il prévoit de
                 prélever chaque année constituent effectivement sa motivation principale.
                    22. Ce sont notamment ces constatations qui ont amené la Cour à se
                 prononcer comme elle l’a fait sur la décision du Japon de délivrer des

                                                                                              204




8 CIJ1062.indb 537                                                                                   18/05/15 09:29

                          chasse à la baleine dans l’antarctique (op. ind. xue)                 427

                 permis spéciaux au titre de JARPA II. Mais, pour importants que soient
                 ces constats, je pense que, s’agissant des objectifs de ce programme, c’est
                 la question du financement que la Cour aurait dû approfondir, car elle a
                 des conséquences directes sur le problème qui est au cœur de l’affaire, à
                 savoir la taille des échantillons létaux.
                    23. Dans ses plaidoiries, le Japon ne nie pas que des considérations
                 financières interviennent dans la décision de délivrer des permis spéciaux,
                 mais soutient que pareille pratique est normale dans le domaine de la
                 recherche halieutique. M. Walløe ne la juge pas davantage contestable.
                 Par ailleurs, l’explication du Japon selon laquelle, pour certains types de
                 recherches scientifiques et de collectes de données, le recours à des
                 méthodes non létales est « irréalisable d’un point de vue pratique, peu
                 rentable et d’un coût prohibitif » ne semble pas avoir été avancée aux
                 seules fins de justifier la pratique de l’échantillonnage létal, puisque ce
                 type de situation se présente souvent dans d’autres domaines de recherche.
                    24. Il est évident que la pratique de l’échantillonnage létal dans le cadre
                 de JARPA II ne pose pas un problème en soi au regard de la convention ;
                 l’article VIII confère clairement aux Etats contractants le pouvoir discré-
                 tionnaire d’y recourir. La Cour convient que, au regard du paragraphe 2
                 de cet article, la vente de la chair de baleine obtenue dans le cadre d’un
                 programme et l’utilisation du produit de cette vente pour financer la
                 recherche ne suffisent pas, en elles‑mêmes, à exclure un permis spécial des
                 prévisions de l’article VIII. Reste la question de savoir si l’ampleur du
                 recours aux prélèvements létaux est raisonnable dans le cadre de JARPA II.
                    25. Selon moi, le Japon n’a pas expliqué à la satisfaction de la Cour en
                 quoi les tailles des échantillons sont calculées et déterminées dans le but
                 d’atteindre les objectifs du programme ; or, la complexité technique de la
                 question ne saurait libérer la partie défenderesse de la charge de la preuve.
                 En outre, le Japon n’a pas réfuté, preuves solides à l’appui, l’allégation de
                 l’Australie selon laquelle ce sont en réalité des considérations financières
                 qui dictent le choix des tailles d’échantillon, ni n’a prouvé que la collecte
                 de fonds n’était qu’une activité accessoire et subsidiaire par rapport aux
                 activités de recherche. Il aurait pu expliquer comment les activités menées
                 dans le cadre de JARPA II étaient financées et indiquer si ce programme
                 pouvait compter sur d’autres sources de financement.
                    26. En outre, le défendeur apporte une réponse faible et peu convaincante
                 à l’allégation de l’Australie selon laquelle sa véritable intention, en mettant en
                 œuvre JARPA II, aurait été de poursuivre ses opérations de chasse, le Japon
                 menant en fait un programme de chasse commerciale sous le couvert de la
                 recherche. Même si la levée de fonds par des moyens commerciaux ne fait pas
                 nécessairement de JARPA II un programme de chasse commerciale, ou un
                 moyen détourné de poursuivre une telle activité, il apparaît, étant donné l’am-
                 pleur des prélèvements pratiqués dans le cadre de JARPA II et la durée illi-
                 mitée de ce programme, que l’effet cumulatif sur la conservation des ressources
                 baleinières des prises létales ainsi réalisées n’est ni insignifiant ni négligeable,
                 et il n’en est donc que plus nécessaire que le Japon soit tenu de justifier ses
                 décisions en ce qui concerne la délivrance des permis spéciaux.

                                                                                                 205




8 CIJ1062.indb 539                                                                                      18/05/15 09:29

                         chasse à la baleine dans l’antarctique (op. ind. xue)             428

                    27. Avant le moratoire sur la chasse commerciale, l’utilisation du pro-
                 duit de la vente de viande de baleine pour financer la recherche scienti-
                 fique était peut‑être une pratique acceptable aux yeux des parties
                 contractantes, dans la mesure où les stocks n’en pâtissaient pas. Une telle
                 « marge d’appréciation » laissée aux parties, pour autant qu’elle ait existé,
                 est toutefois devenue contestable dès lors qu’un moratoire a été imposé
                 sur la chasse commerciale, car des prises excessives, dans le cadre d’acti-
                 vités de chasse scientifique, ne peuvent que saper l’effort collectif des par-
                 ties contractantes en vue de la mise en œuvre de mesures de conservation.
                 L’expression « en vue de recherches scientifiques » employée au para-
                 graphe 1 de l’article VIII doit donc être interprétée de façon stricte et les
                 tailles des échantillons qui ont été définies pour répondre à la nécessité de
                 collecter des fonds ne sauraient dès lors être considérées comme « objecti-
                 vement raisonnables » ou comme ayant été établies « en vue de recherches
                 scientifiques ».
                    28. C’est sur la base de ces considérations que je souscris à la conclu-
                 sion de la Cour selon laquelle JARPA II n’entre pas dans les prévisions
                 du paragraphe 1 de l’article VIII de la convention.


                       IV. La relation entre le paragraphe 1 de l’article VIII
                               et le règlement annexé à la convention

                    29. Après être parvenue à cette conclusion, la Cour se penche sur l’af-
                 firmation de l’Australie selon laquelle le Japon a violé trois dispositions
                 du règlement en mettant en œuvre le programme JARPA II : l’obligation
                 de respecter la limite fixée à zéro concernant le nombre de baleines pou-
                 vant être mises à mort, toutes espèces confondues, à des fins commer-
                 ciales (par. 10 e)), le moratoire sur les usines flottantes (par. 10 d)) et
                 l’interdiction de la chasse commerciale dans le sanctuaire de l’océan Aus-
                 tral (par. 7 b)).
                    30. La convention renvoie essentiellement à trois types de chasse : la
                 chasse commerciale, la chasse scientifique et la chasse aborigène de sub-
                 sistance. Aux termes du paragraphe 1 de son article premier, le règlement
                 en fait partie intégrante : « Toutes mentions de la « convention » viseront
                 également le règlement y annexé, soit dans sa version actuelle, soit tel
                 qu’il pourra être modifié conformément aux dispositions de l’article V. »
                 Parallèlement, le paragraphe 1 de l’article VIII prévoit qu’il n’y a pas lieu,
                 dans le cas de la chasse scientifique, de se conformer aux dispositions de
                 la convention, ce qui signifie que les restrictions et les conditions appli-
                 cables aux permis spéciaux délivrés à des fins de recherche scientifique
                 échappent de même aux dispositions du règlement. Avant d’examiner l’af-
                 firmation de l’Australie, la Cour doit donc commencer par déterminer
                 dans quelle mesure ces trois alinéas s’appliqueront à JARPA II.
                    31. La Cour estime que la mise à mort, la capture et le traitement de
                 baleines dans un cadre qui ne relève ni de la chasse scientifique visée à
                 l’article VIII ni de la chasse aborigène de subsistance visée au para-

                                                                                           206




8 CIJ1062.indb 541                                                                                18/05/15 09:29

                          chasse à la baleine dans l’antarctique (op. ind. xue)             429

                 graphe 13 du règlement seront dans tous les cas soumis aux restrictions
                 énoncées dans les trois alinéas cités. Cela revient à dire que, la Cour ayant
                 conclu qu’il n’entrait pas dans les prévisions du paragraphe 1 de l’ar-
                 ticle VIII de la convention, JARPA II doit être considéré comme relevant
                 de la chasse commerciale, car, explique‑t‑elle,
                      « [l]a mention de la chasse « commerciale » aux paragraphes 7 b) et
                      10 e) du règlement peut s’expliquer par le fait que, dans presque tous
                      les cas, telle serait la qualification la plus appropriée de l’activité de
                      chasse pratiquée. Le libellé de ces deux dispositions ne saurait être
                      interprété comme donnant à penser qu’il existerait certaines catégo-
                      ries de chasse à la baleine qui n’entreraient pas dans les prévisions du
                      paragraphe 1 de l’article VIII de la convention ou du paragraphe 13
                      du règlement, mais qui ne tomberaient pas pour autant sous le coup
                      des interdictions énoncées aux paragraphes 7 b) et 10 e) du règle-
                      ment. Toute interprétation de ce genre laisserait hors du champ d’ap-
                      plication de la convention certaines catégories non définies de chasse
                      à la baleine, ce qui ferait échec à son objet et à son but. » (Arrêt,
                      par. 229.)
                 De même, en vertu du paragraphe 10 d) — et quoique celui‑ci ne fasse
                 pas expressément référence à la chasse commerciale —, l’interdiction de
                 recourir à des usines flottantes doit‑elle à ses yeux s’appliquer dans tous
                 les cas, dès lors qu’il ne s’agit pas de chasse scientifique ou de chasse abo-
                 rigène de subsistance.
                    32. Sur la base du raisonnement qui précède, la Cour conclut que,
                 puisque les permis spéciaux délivrés au titre de JARPA II n’entrent pas
                 dans les prévisions du paragraphe 1 de l’article VIII de la convention, le
                 Japon n’a pas agi conformément aux obligations que lui imposent les
                 paragraphes 10 e), 10 d) et 7 b) du règlement. Or ce raisonnement me
                 laisse quelque peu perplexe.
                    33. Premièrement, l’application des paragraphes 10 e), 10 d) et 7 b) de
                 JARPA II suppose que la Cour a déterminé que JARPA II était en réalité
                 une opération de chasse à la baleine commerciale et non pas un pro-
                 gramme mené en vue de recherches scientifiques. Or la Cour n’a mis en
                 avant aucun élément de preuve à l’appui de cette conclusion. Au contraire,
                 dans son arrêt, elle estime que ce programme poursuit des objectifs scien-
                 tifiques et que le recours qui y est fait aux méthodes létales n’est pas en soi
                 répréhensible. En outre, elle conclut que le Japon s’est conformé aux obli-
                 gations que lui impose le paragraphe 30 du règlement en soumettant en
                 temps utile au comité scientifique, pour examen et avis, ses propositions
                 de permis spéciaux.
                    34. Au surplus, la plupart des défauts de JARPA II, tels qu’analysés par
                 la Cour, sont, d’une façon générale, des défauts techniques touchant la
                 conception et la mise en œuvre du programme, qui ne transforment pas en
                 soi le programme JARPA II en un programme de chasse commerciale. La
                 levée de fonds, fût‑ce par la commercialisation de chair de baleine, ne
                 change pas nécessairement la nature scientifique du programme, à moins

                                                                                            207




8 CIJ1062.indb 543                                                                                 18/05/15 09:29

                         chasse à la baleine dans l’antarctique (op. ind. xue)             430

                 que la Cour n’estime que le Japon a fait preuve de mauvaise foi. La conclu-
                 sion de la Cour selon laquelle les activités de JARPA II n’entrent pas dans
                 les prévisions du paragraphe 1 de l’article VIII ne peut être interprétée
                 comme impliquant nécessairement que les activités menées dans le cadre de
                 ce programme ne comportent pas de recherches scientifiques. Autrement
                 dit, la chasse scientifique, même entachée de défauts, conserve sa nature
                 scientifique. Elle ne se retrouve pas pour autant exclue de cette catégorie.
                    35. En outre, d’un point de vue juridique, les conséquences de la viola-
                 tion de l’article VIII et celles de la violation des dispositions du règlement
                 annexé à la convention peuvent être différentes. Dans le premier cas, les
                 conditions auxquelles est subordonnée la délivrance de permis spéciaux et
                 le nombre de ces permis peuvent être modifiés ou remis en question sur la
                 base de l’examen et des commentaires du comité scientifique. Autrement
                 dit, d’un point de vue technique, s’il est estimé que les permis spéciaux
                 qu’il a délivrés au titre de JARPA II ne l’ont pas été conformément aux
                 prévisions du paragraphe 1 de l’article VIII, le Japon n’est pas pour
                 autant empêché de délivrer de tels permis, à condition qu’ils le soient
                 dorénavant conformément auxdites prévisions. A cet égard, JARPA II
                 continue de relever de la compétence du comité scientifique, aux fins
                 d’examens périodiques. Dans le second cas, toutefois, le Japon étant
                 réputé manquer aux obligations internationales qui lui incombent en
                 vertu du règlement annexé à la convention en violant le moratoire sur la
                 chasse commerciale, il sera tenu, en vertu des règles de la responsabilité
                 de l’Etat, de révoquer tous les permis spéciaux en cours et de s’abstenir
                 d’en délivrer à l’avenir au titre de JARPA II, ce qui revient à anticiper sur
                 l’examen auquel le comité scientifique est censé se livrer.
                    36. Je m’associe à la majorité pour voter en faveur des points 3, 4 et 5
                 du dispositif, car j’estime, au regard des objectifs déclarés de JARPA II,
                 que c’est de manière abusive que le Japon a délivré des permis spéciaux
                 au titre de ce programme, ce qui pourrait compromettre l’efficacité du
                 moratoire sur la chasse commerciale. Néanmoins, JARPA II demeure
                 selon moi un programme de recherche scientifique et, s’agissant des fai-
                 blesses de sa conception et de sa mise en œuvre, l’occasion devrait être
                 donnée au Japon de s’en expliquer devant le comité scientifique à la
                 faveur du prochain examen périodique.

                                                                     (Signé) Xue Hanqin.




                                                                                           208




8 CIJ1062.indb 545                                                                                18/05/15 09:29

